DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 9/30/2020.
Claims 1 – 20 are presented for examination.


Priority
ADS dated 9/30/2020 does not claim any domestic of foreign priority.
The effective filing dated is 9/30/2020.

Information Disclosure Statement
IDS dated 9/30/2020 has been reviewed. See attached.

Drawings
The drawings dated 9/30/2020 have been reviewed. They are accepted.

Specification
Abstract dated 9/30/2020 has 154 words, 12 lines and no legal phraseology. The abstract is objected to because it has more than 150 words.

Claim Objections

Claims 12 and 18 are duplicate claims.

Applicant is advised that should claim 12 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13, and 18 each recite “NVH modes” and subsequently “noise-vibration-harshness (NVH) models” and then recite subsequent additional “NVH modes” which is unclear because it is not clear whether the recited “NVH modes” and “noise-vibration-harshness (NVH) modes” are the same things. This is raises a particular issue of clarity with all subsequent recitations of “NVH modes” because it then also becomes unclear if the “NVH mode” refers to the natural frequencies as disclosed in paragraph 7 of the instant specification of noise-vibration-harshness (NVH) modes as also disclosed in paragraph 7 of the instant specification.


Dependent claims 2 – 12, 14 -17, 19, 20 are rejected due to their dependency from their respective independent claim.


Improper Markush Grouping
Claim 10 is  rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 10 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

polymer, a metal or metal alloy, a ceramic, and a fiber reinforced material are not structurally the same. A polymer is a plastic while a ceramic is clay. Plastic and clay are not structurally the same. They do not belong to the same recognized physical or chemical class. These different materials will not behave in the same way in the context of the invention. Indeed, they will have different modulus of elasticity, shear, etc. 
Further, a material reinforced with fibers is not structurally the same as those not containing fibers such as a non-fiber reinforced polymer, ceramic or metal. Also, a metal is structurally different than a metal alloy. The elements of this Markush grouping are not structurally the same.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 13, 18, 12, 2, 14, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan_2020 (Mechanical Characterization and experimental modal analysis of 3D printed ABS, PC and PC-ABS materials, Materials Research Express 7 (2020) 015341) in view of Hoffman_2009 (US 7,499,841 B2) in view of Ismael_2018 (Dynamic Behavior of Supported Structures from Free-Free Modal Tests Using Structural Dynamic Modification, Hindawi Shock and Vibration Volume 2018, Article ID 3130292) in view of Stanford_2002 (Convergence Criteria, Stanford Exploration Project 11/11/2002).


Claim 1. Kannan_2020 makes obvious A method of characterizing a material of an additively manufactured part, the method comprising the steps of (Figure 3 illustrates 3D printer that makes samples that are then put into a vibration test setup and then model analysis is performed; Figure 12 illustrates the vibration testing “procedure”): (a) establishing a computer aided engineering (CAE) model of the additively manufactured part (abstract: “Additive manufacturing (AM) process builds the parts, layer by layer precisely from Computer-Aided Design (CAD) models... the parts can be printed directly from CAD data... 3D printed Engineering Plastic Materials... beams are fabricated... modal analysis has been conducted...”; page 5 section 2 par 1: “... CAD data... Samples prepared using 3D printer machine...; page 5 section 2.1: “... the specimen shown in Figure 4 was modelled using solidworks and converted into Stereolithigraphcy (STL) file format... G-Code was generated for 3D printing process... printed samples of the three different materials is shown in figure 5...”)

, the CAE model including a plurality of material properties and running the CAE model with the plurality of material properties to obtain NVH modes of the additively manufactured part;
(b) applying an excitation to the additively manufactured part (Figure 3 “Vibration test setup”; Figure 12 “Free vibration testing procedure” NOTE: an impact hammer is illustrated in Figure 12; page 9 section 2.4: “... impulse hammer... the beam is excited with impulse hammer (roving hammer method)... using rowing hammer method the beam is excited...”), wherein boundary conditions of the additively manufactured part are [free]; (Figure 12 states “free vibration testing”; page 9 section 2.4: “... analysis for a beam... is conducted with two end conditions namely clamped free, clamped-clamped end conditions...” NOTE: this teaches boundary conditions where one boundary condition is “free”. Page 10 section 3 par 1: “... perform free vibration analysis using beam samples...”; abstract: “... free vibration.... in terms of natural frequency under clamped free (CF) and clamped clamped (CC) end conditions...” NOTE: the above citations teach boundary conditions (i.e., end conditions) for conducting free vibration modal analysis where one end is free) (c) measuring a vibration response of the additively manufactured part at predefined discretization points to generate vibration data (page 9 Figure 12 illustrates an accelerometer located at a position that was determined in advance of the excitation/measurement and placed in a location. Page 9 section 2.4 par 1 – 2: “... Dewesoft 7 software for processing the measured data was used in the experimental modal analysis... A miniature accelerometer (0.5g) was oriented on the top surface of the specimen using wax... 250 mm effective length of the beam is used for modal analysis. the effective length is divided into 25 elements... the beam is excited and responses are measured and the corresponding results are plotted...”);
(d) post processing the vibration data to obtain actual noise-vibration harshness (NVH) modes of the additively manufactured part;







Kannan_2020 does not explicitly teach “free-free” nor “(e) comparing the actual NVH models to NVH modes from the CAE model and calculating average differences;
(f) updating the plurality of material properties in the CAE model if the average difference exceed a predetermined threshold;
(g) if the average difference exceed the predetermined threshold, executing an NVH modal analysis in the CAE model with the updated material properties;
(h) obtaining updated NVH modes from the CAE model with the updated material properties; and
(i) calculating average difference between the updated NVH model from the CAE model and the actual NVH modes from step (e),
wherein steps (f) through (i) are repeated if the average difference are above the predetermined threshold.”

Hoffman_2009; however, makes obvious (e) comparing the actual NVH models to NVH modes from the CAE model and calculating [convergence] (FIG. 5 510 block “numerical optimization and check convergence”; FIG. 6 block 610 plot graphical comparisons; FIG. 9 “test and model response comparision (MMD))...”; col 12: “... the numerical optimization routine then compares the ideal model response to the test data and computes the error. The algorithm then iteratively searches the mathematical space of the model, adjusting the model parameters until the best fit is achieved...”);(f) updating the plurality of material properties in the CAE model if [not converged]; (g) if [not converged] executing an NVH modal analysis in the CAE model with the updated material properties; (h) obtaining updated NVH modes from the CAE model with the updated material properties; and (i) calculating  [convergence] between the updated NVH model from the CAE model and the actual NVH modes from step (e) (col 12: “... a numerical optimization algorithm is executed to generate an updated property set. The numerical optimization algorithm receives the model response and the test date... the numerical optimization algorithm generate a new property set after each iteration. The new property set is them provided to the material model driver... when the model response most closely matches the test data (i.e., the model response converged with the test data), in  step 524 the property set is extracted as the final property set...”), wherein steps (f) through (i) are repeated if the  [not converged] (FIG. 5 510 – 512 – 526 loop;  col 3 lines 65 – 67: “... the parameter estimation process is typically an iterative one. The loads applied during the test are applied to the model response is compared to the test response. The parameters are changed until the model response closely matches that ot the test data...”; col 2: “... iterate on the design details... until the design produces desirable results...”)

Kannan_2020 and Hoffman_2009; are analogous art because they are from the same field of endeavor called models. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kannan_2020 and Hoffman_2009. The rationale for doing so would have been that Kannan_2020 teaches to characterize properties using an experiment and Hoffman_2009 teaches to use the experimental characterization data to iterate the parameter values until the modeled behavior converges with the experimental results. Therefore, it would have been obvious to combine Kannan_2020 and Hoffman_2009 for the benefit of having a model that models behavior that matches real world results. to obtain the invention as specified in the claims.

Kannan_2020 and Hoffman_2009 does not explicitly teach “free-free” nor “average difference” nor “the average difference exceed a predetermined threshold” nor “the average difference exceed the predetermined threshold” nor “average difference” nor “average difference are above the predetermined threshold.”

Ismael_2018; however, makes obvious “free-free” (title: “... Free-Free Modal Test....” abstract: “... modal parameters... the experimental modal parameters corresponding to the same structure but tested in a configuration easy to reproduce in a factory, such as the free-free condition...”; Figure 1, Figure 2 “test setup for the free-free configuration”; page 12 section 41. par 1: “free-free experimental tests... tested in free-free configuration...”; page 12 section 5 par 1: “... tested in free-free boundary conditions...”.

Kannan_2020 and Hoffman_2009 and Ismael_2018 are analogous art because they are from the same field of endeavor called models. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kannan_2020 and Ismael_2018. The rationale for doing so would have been that Kannan_2020 teaches to use boundary conditions for modal analysis and Ismael_2018 teaches to use free-free boundary conditions for modal analysis because they are easy to reproduce.
Therefore, it would have been obvious to combine Kannan_2020 and Ismael_2018 for the benefit of having easy to produce boundary conditions for modal analysis to obtain the invention as specified in the claims.
Kannan_2020 and Hoffman_2009 and Ismael_2018 do not teach “average difference” nor “the average difference exceed a predetermined threshold” nor “the average difference exceed the predetermined threshold” nor “average difference” nor “average difference are above the predetermined threshold.”

Stanford_2002 makes obvious “average difference” and “the average difference exceed a predetermined threshold” and “the average difference exceed the predetermined threshold” and “average difference” and “average difference are above the predetermined threshold”  (page 1: “the ideal convergence criterion.... the fitness function value must be below a given threshold value... the difference between the best and the average fitness is less than the given fraction of the fitness of the average individual... the difference must be very small (even zero)... this means the most fit individual has converged....”).

Kannan_2020 and Hoffman_2009 and Ismael_2018 and Stanford_2002 are analogous art because they are from the same field of endeavor called modeling. Before the effective filing dateit would have been obvious to a person of ordinary skill in the art to combine Hoffman_2009 and Stanford_2002.
The rationale for doing so would have been that Hoffman_2009 teaches to create the most fit model through an optimization that uses convergence to determine when the model it fit and to stop iterating. Stanford_2002 teaches convergence criterion that includes a fitness function value below a threshold and comparing to an average difference. Therefore, it would have been obvious to combine Hoffman_2009 and Stanford_2002 for the benefit of knowing when convergence has occurred which tells when to stop iterating to obtain the invention as specified in the claims.

Claim 12. The limitations of claim 12 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally; Kannan_2020 also makes obvious the additional limitation of: “An additively manufactured part having material properties characterized by:” (Figure 5 illustrates three parts manufactured with 3D printing that are used in the vibration test setup and modal analysis method illustrated in Figure 3, and Figure 12).


Claim 13. The limitations of claim 13 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above.

Claim 18.  The limitations of claim 18 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally; Kannan_2020 makes obvious the additional limitation of: “An additively manufactured part having material properties characterized by:” (page 10 section 3: “... investigate the mechanical properties of ABS, PC, and PC-ABS 3D printed materials... it is observed that PC-ABS material is exhibiting better elastic modulus and load-carrying capacity compared to ABS & PC. The UTC of PC-ABS is 24% higher... the elastic modulus...).

Claims 2, 14. Kannan_2020 also makes obvious the limitations of “wherein the step of applying the excitation comprises at least one of mechanical and acoustic excitation” (Figure 12 illustrates an impact hammer. NOTE: these limitations are in the alternative “at least one of” therefore a teaching of only one is required to read on the claim).

Claims 7, 15. Kannan_2020 also makes obvious the limitations of “wherein the mechanical excitation comprises an impact hammer” (Figure 12: “Impact hammer”).



(2) Claims 3, 8., 17, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan_2020 in view of Hoffman_2009 in view of Ismael_2018 in view of Stanford_2002 in view of Li_2018 (US 10,047,603 B2).

Claim 3.  While Kannan_2020 clearly teaches measuring the vibration response at a predefined discretized point on the surface of the additively manufactured part; Kannan_2020 does not teach to do this with a 3D laser vibration measurement tool. Nevertheless; Li_2018 makes obvious to “wherein the step of measuring the vibration response comprises 3D laser vibration measurements at the predefined discretization points on surface of the additively manufactured part” (abstract: “... acoustic source and a laser vibrometer... the laser vibrometer can detect movement of a surface... movement can be analyzed... to identify properties of materials...”; col 2 lines 3 – 10: “... the laser vibrometer system applies one or more laser beams to a test surface and detects movement of the test surface based on a component of the laser reflected by the test surface...”; col 4 lines 14 – 25: “... laser vibeometer 116 can be, for example, a single-point laser vibrometer, a scanning laser vibrometer... can include multiple laser vibrometers at different locations...”).

Kannan_2020 and Li_2018 are analogous art because they are from the same field of endeavor called material properties. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kannan_2020 and Li_2018. The rationale for doing so would have been that Kannan_2020 uses vibrational analysis to determine material properties using a motion sensor attached to the test sample. Li_2018; however, teaches to use a Laser vibrometer which is not required to be attached to the test sample and thereby improving vibration measurements because the laser is not required to be attached to the test sample. Therefore, it would have been obvious to combine Kannan_2020 and Li_2018 for the benefit of have a non-contact/no attachment vibrational analysis to obtain the invention as specified in the claims.


Claim 8, 17. Kannan_2020 makes obvious “wherein the plurality of material properties are linear material properties” (page 6: “... Young’s modulus of the specimen is determined from the first linear segment of the stress-strain graph and is found from the slope by the linear fitting procedure...”).

NOTE: the instant specification at paragraph 31 discloses that modulus of elasticity, Poisson’s ratio and shear modulus are linear. Young’s modulus is the modulus of elasticity. Reading the claim in light of the specification, Young’s modulus, Poisson’s ratio and shear modulus are therefore linear material properties.

Li_2018; teaches “Poisson’s ratio, and shear modulus of elasticity” using vibrational analysis (col 1: “... in some implementations, an acoustic analysis system includes a laser vibrometer system... that can measure dynamic movement of a surface... measurements obtained... by the laser vibrometer can be used, for example, to identify material properties... (e.g., Young’s modulus, shear Modulus, Poisson’s Ratio, brittleness, or other properties...”; col 12: “... material properties include... Mechanical properties such as Young’s modulus, shear modulus, Poisson’s ratio, etc...”)


Kannan_2020 and Li_2018 are analogous art because they are from the same field of endeavor called material properties. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kannan_2020 and Li_2018. The rationale for doing so would have been that Kannan_2020 uses vibrational analysis to determine material properties using a motion sensor attached to the test sample. Li_2018; however, teaches to use a Laser vibrometer which is not required to be attached to the test sample and thereby improving vibration measurements because the laser is not required to be attached to the test sample. Therefore, it would have been obvious to combine Kannan_2020 and Li_2018 for the benefit of have a non-contact/no attachment vibrational analysis to obtain the invention as specified in the claims.


Claim 9. while Kannan_2020 teaches “wherein the plurality of material properties are selected from the group consisting of modulus of elasticity” (page 9: “... Young’s modules of the material...”; page 6: “... Young’s modulus of the specimen is determined from the first linear segment of the stress-strain graph and is found from the slope by the linear fitting procedure...”); Kannan_2020 does not explicitly teach “Poisson’s ratio, and shear modulus of elasticity.”

Li_2018; however, makes obvious determining “Poisson’s ratio, and shear modulus of elasticity” using vibrational analysis (col 1: “... in some implementations, an acoustic analysis system includes a laser vibrometer system... that can measure dynamic movement of a surface... measurements obtained... by the laser vibrometer can be used, for example, to identify material properties... (e.g., Young’s modulus, shear Modulus, Poisson’s Ratio, brittleness, or other properties...”; col 12: “... material properties include... Mechanical properties such as Young’s modulus, shear modulus, Poisson’s ratio, etc...”)

Kannan_2020 and Li_2018 are analogous art because they are from the same field of endeavor called material properties. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kannan_2020 and Li_2018. The rationale for doing so would have been that Kannan_2020 uses vibrational analysis to determine material properties using a motion sensor attached to the test sample. Li_2018; however, teaches to use a Laser vibrometer which is not required to be attached to the test sample and thereby improving vibration measurements because the laser is not required to be attached to the test sample. Therefore, it would have been obvious to combine Kannan_2020 and Li_2018 for the benefit of have a non-contact/no attachment vibrational analysis to obtain the invention as specified in the claims.


(3) Claims 4, 19, 5, 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan_2020 in view of Hoffman_2009 in view of Ismael_2018 in view of Stanford_2002 in view of Sharma_2017 (Dynamic Modelling and validation of Continuous Beam with Free-Free Boundary Conditions, IARJSET, CETCME-2017).

Claims 4 and 19. while Hoffman_2009 teaches to iterate until the model converges and while Stanford_2002 teaches that the convergence threshold “must be very small (even zero)” and while small is larger than zero this does not explicitly teach “wherein the predetermined threshold is greater than 0% and up to 5% of the average differences.”

Nevertheless; Sharma_2017 makes obvious “wherein the predetermined threshold is greater than 0% and up to 5% of the average differences” (page 52 TABLE IVV comparisons between experiment and computation. The percentage error between these are between 0.19% and 4.15%. Sharma_2017 states “results obtained through mathematical model are further compared with experimental model and computational model, which provide a considerable agreement with each other.” Therefore; this teaches that considerable agreement between a model and experiments occurs in the rage between 0 and 5%.

Hoffman_2009 and Sharma_2017 are analogous art because they are from the same field of endeavor called finite models. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hoffman_2009 and Sharma_2017. The rationale for doing so would have been that Hoffman_2009 teaches to iterate until the model converges with the experiment and Sharma_2017 teaches that considerable agreement (i.e., convergence) has occurred between 0 and 5%. Therefore, it would have been obvious to combine Hoffman_2009 and Sharma_2017 for the benefit of stopping iterating and knowing when convergence has occured to obtain the invention as specified in the claims.

Claim 5. while Hoffman_2009 teaches to iterate until the model converges and while Stanford_2002 teaches that the convergence threshold “must be very small (even zero)” and while “small” and “zero” is less than 5% this does not explicitly recite “wherein the predetermined threshold is less than about 5%.”

Nevertheless; Sharma_2017 makes obvious “wherein the predetermined threshold is less than about 5%.” (page 52 TABLE IVV comparisons between experiment and computation. The percentage error between these are between 0.19% and 4.15%. Sharma_2017 states “results obtained through mathematical model are further compared with experimental model and computational model, which provide a considerable agreement with each other.” Therefore; this teaches that considerable agreement between a model and experiments occurs at 4.15% which is “about” 5%.

Hoffman_2009 and Sharma_2017 are analogous art because they are from the same field of endeavor called finite models. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Hoffman_2009 and Sharma_2017. The rationale for doing so would have been that Hoffman_2009 teaches to iterate until the model converges with the experiment and Sharma_2017 teaches that considerable agreement (i.e., convergence) has occurred between 0 and 5%. Therefore, it would have been obvious to combine Hoffman_2009 and Sharma_2017 for the benefit of stopping iterating and knowing when convergence has occurred to obtain the invention as specified in the claims.


Claims 6, 16. while Kannan_2020 teaches free boundary conditions, and while Ismael_2018 teaches free-free boundary conditions where the free-free conditions are suspended using two springs (see Figure 1); this does not explicitly teach “elastic support material” therefore; this does not explicitly teach “wherein the free-free boundary conditions are enabled by at least one of an air spring and an elastic support material.”

NOTE: a spring might properly be considered an elastic support material because a spring is able to resume its normal shape after contraction or expansion.

Nevertheless; Sharma_2017 makes obvious “wherein the free-free boundary conditions are enabled by at least one of an air spring and an elastic support material” (page 49 Fig. 3 illustrates an experimental setup and page 49 states: “... the bar is freely hanging at the end point with the help of elastic cable...”).

Ismael_2018 and Sharma_2017 are analogous art because they are from the same field of endeavor called models. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Ismael_2018 and Sharma_2017. The rationale for doing so would have been that Ismael_2018 teaches to use a free-free boundary conditions. Sharma_2017 teaches the perform an experiment for free-free boundary conditions using elastic support material. Therefore, it would have been obvious to combine Ismael_2018 and Sharma_2017 for the benefit of conducting a free-fee boundary condition experiment to obtain the invention as specified in the claims.



(4) Claim 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan_2020 in view of Hoffman_2009 in view of Ismael_2018 in view of Stanford_2002 in view of Forster_2015 (Standards for Additive Manufacturing of Polymer Materials, NISTIR 8059, May 2015).


Claim 10.  While Kannan_2020 teaches “polymer” (page 5: “... an impact hammer test was performed on the beam samples to evaluate the structural performance of different 3D printed polymer materials...”; abstract: “... vibration analysis of various 3D printed Engineering Plastic Materials... polycarbonate (PC)... PC-ABS...”; page 5: “... the present study is aimed to characterize three different polymers printed under similar processes parameters...”); this does not explicitly teach “wherein the material of the additively manufactured part is selected from the group consisting of a polymer, a metal or metal alloy, a ceramic, and a fiber reinforced material.”

Forster_2015; however, makes obvious “wherein the material of the additively manufactured part is selected from the group consisting of a polymer, a metal or metal alloy, a ceramic, and a fiber reinforced material” (abstract: “... the deposited material is a metal or polymer... additive manufacturing for metals and polymers... polymer composites generated from additive manufacturing processes...” page 1: “... parts from metal powders...”; page 24: “... fibre-reinforced plastic composites...”; page 7: “... there are composite systems based on glass fibers, carbon fibers...”

Kannan_2020 and Forster_2015 are analogous art because they are from the same field of endeavor called additive manufacturing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kannan_2020 and Forster_2015. The rationale for doing so would have been that Kannan_2020 teaches to use additive manufacturing and Forster_2015 teaches that additive manufacturing may be performed with metals, fiber reinforced materials as well as polymers. Therefore, it would have been obvious to combine Kannan_2020 and Forster_2015 for the benefit of characterizing the whole spectrum of materials from which parts constructed through additive manufacturing may be made to obtain the invention as specified in the claims.

Claim 20. While Kannan_2020 teaches Polycarbonate (PC) and PC-ABS materials, Kannan_2020 doesn’t explicitly recite “composite”. Therefore; Kannan_2020 doesn’t explicitly recite “The additively manufactured part according to claim 18, wherein the additively manufactured part comprises a composite material.”

Nevertheless; Forster_2015 makes obvious “the additively manufactured part according to claim 18, wherein the additively manufactured part comprises a composite material” (abstract: “... the deposited material is a metal or polymer... additive manufacturing for metals and polymers... polymer composites generated from additive manufacturing processes...”).

Kannan_2020 and Forster_2015 are analogous art because they are from the same field of endeavor called additive manufacturing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kannan_2020 and Forster_2015. The rationale for doing so would have been that Kannan_2020 teaches to use additive manufacturing and Forster_2015 teaches that additive manufacturing may be performed with metals, fiber reinforced materials as well as polymers. Therefore, it would have been obvious to combine Kannan_2020 and Forster_2015 for the benefit of characterizing the whole spectrum of materials from which parts constructed through additive manufacturing may be made to obtain the invention as specified in the claims.



(4) Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan_2020 in view of Hoffman_2009 in view of Ismael_2018 in view of Stanford_2002 in view of Souschek_2018 (2018/0154720 A1)

Claim 11. Souschek_2018 makes obvious “wherein the additively manufactured part includes pre-manufactured components that enable the additively manufactured part” (par 17: “... connection structure and/or at least one of the attachment structures is/are produced by a generative production method, also known as additive manufacturing... CAD models, from formless (for example, liquids, powers and the like) or form-neutral (for example, strip or wire-like) material... 3D printing...”)

NOTE: The instant specification cites Shouschek_2018 (US Patent No. 10, 589,588) as teaching  pre-manufactured components and joining with AM processes on page 7 of the specification.

Kannan_2020and Souschek_2018 are analogous art because they are from the same field of endeavor called additive manufacturing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Kannan_2020and Souschek_2018. The rationale for doing so would have been that Kannan_2020 teaches to characterize parts made from additive manufacturing materials. Souschek_2018 teaches a variety of additive manufacturing materials and combination processes. Therefore, it would have been obvious to combine Kannan_2020and Souschek_2018 for the benefit of characterizing the parts obtained by the additive manufacturing process and component parts to obtain the invention as specified in the claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146